Case 5:21-cv-00320 Document 51-14 Filed 07/14/21 Page 1 of 4 PagelD #: 1680

Exhibit 14
Case 5:21-cv-00320 Document 51-14 Filed 07/14/21 Page 2 of 4 PagelD #: 1681

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
Beckley Division

BELLWOOD CORP.,

GREENBRIER HOTEL CORP.,

GREENBRIER GOLF AND TENNIS CLUB) |
CORP.,

GREENBRIER MEDICAL INSTITUTE, LLC,

THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,

THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,

JAMES C. JUSTICE COMPANIES, INC.

JUSTICE FARMS OF NORTH CAROLINA,

LLC, we
LICE LOW SEAM MINING, INC., Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC, |

TAMS MANAGEMENT, INC. |
TRIPLE J PROPERTIES LLC,

JAMES C. JUSTICE II,

CATHY L. JUSTICE, AND

JAMES C. JUSTICE IH

Plaintiffs,
Vv.

CARTER BANK & TRUST,
MICHAEL R. BIRD,

KEVIN S. BLOOMFIELD,
ROBERT M. BOLTON,
ROBERT W. CONNER,
GREGORY W. FELDMANN,
CHESTER A GALLIMORE,
CHARLES E. HALL,

JAMES W. HASKINS,
PHYLLIS Q. KARAVATAKIS,
LANNY A. KYLE,

E. WARREN MATTHEWS,
CATHARINE L. MIDKIFF,
JOSEPH E. PIGG,
ELIZABETH LESTER WALSH,
LITZ H. VAN DYKE, AND
JOHN AND JANE DOES.

Defendants.

 

117319763v1
Case 5:21-cv-00320 Document 51-14 Filed 07/14/21 Page 3 of 4 PagelD #: 1682

DECLARATION OF LANNY A. KYLE, JR.

I, Lanny A. Kyle, Jr., pursuant to 28 U.S.C. § 1746, declare under penalty of perjury on
this 9th day of July 2021, that the following facts are true and correct:

1. Lam a resident of and domiciled in Davidson, NC, over eighteen years of age, and
by my own free will state the following true facts.

2. Lam a member of the Board of Directors of Carter Bank & Trust (“Carter Bank”).

3. Carter Bank is a state-chartered banking institution incorporated in in the
Commonwealth of Virginia, with its principal place of business in Martinsville, Virginia.

4, I have read the Complaint filed by the Plaintiffs in this matter. I have first-hand
knowledge of the matters set forth herein as they pertain to me.

5, I did not attend, and had no involvement in, the meeting described in the Complaint
that took place on September 7, 2017.

6. I have not, as a representative of Carter Bank or otherwise, met with any of the
Plaintiffs or any representative of the Plaintiffs in West Virginia to discuss the lending relationship
between Carter Bank and the Plaintiffs.

7. I have not reached out to or contacted the Plaintiffs in West Virginia to solicit a
loan or any other financial transaction or business from any of the Plaintiffs.

8. I have had no communication with any of the Plaintiffs or their representatives
concerning the matters described in the Complaint.

9. I do not own real property in West Virginia.

117319763v1
Case 5:21-cv-00320 Document 51-14 Filed 07/14/21 Page 4 of 4 PagelD #: 1683

The foregoing declaration is true to the best of my information and belief.

July 9, 2021

  

x | - eas A. Kyle, Jr.

117319763¥1
